DETAILED ACTION
Claims 1 – 5, 9 – 21 and 25 – 26 have been presented for examination.  Claims 3 – 5, 9, 11, 13 – 14, 16, 18 – 21 and 25 – 26 are currently amended.  Claims 6 – 8, 22 - 24 and 27 are cancelled.
This office action is in response to submission of the application on 03/25/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority is claimed to GB1715567.2.  However, the foreign priority document does not appear to disclose one or more of the claimed features (i.e. at least the recited “traction coefficient”, “determining a lubrication film thickness”, and “determining a lubrication regime”).  Therefore the priority of the instant application is to the PCT filing date of 09/26/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  More specifically, claim 25 recites “code means for implementing the steps of the method according to claim 1”, and claim 26 recites “means designed for implementing the steps of the method according to claim 1”.  A review of the specification did not indicate the corresponding structure, material, or acts for performing the entire claimed function(s) and to clearly link the structure, material, or acts to the function (see Claim Rejections - 35 USC § 112).  For the prior art search, the structures are interpreted to include any possible structures for implementing the steps (see Claim Rejections - 35 USC § 103).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, the claims invoke 112(f) and the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function(s) and to clearly link the structure, material, or acts to the function (see related 112(b) rejection).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 limitation “code means for” and claim 26 limitation “means designed for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function(s) and to clearly link the structure, material, or acts to the function. More specifically, the claims are interpreted as “means for” each of the individual steps in the method of claim 1 which are further interpreted as functional language, and there is insufficient structure (either recited or disclosed in the text or the drawings) which is clearly linked to each of said individual steps and/or directly associated with the recited “means” (either “codes means for” or “means designed for”).  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 19, it recites “the efficiency model” in “creating the efficiency model”.  There is insufficient antecedent basis for this limitation in the claim since parent claim 14 does not recite “an efficiency model”.  Examiner notes that “creating an efficiency model” is recited in claim 18, however it is no longer in the set of parent claims after amendment.  The limitation is interpreted for the prior art search as recited “an efficiency model”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a “computer readable product” covers forms of non-transitory tangible media and transitory propagating signals per se in view of 112(f) being invoked while failing to indicate the corresponding structure, material, or acts for performing the entire claimed function(s) and to clearly link the structure, material, or acts to the function (see Claim Interpretation).  Further, a “computer readable product” covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  A review of the specification did not find an explicit definition for computer readable product.  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.
Claims 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a “computer system” covers forms of non-transitory tangible media and transitory propagating signals per se in view of 112(f) being invoked while failing to indicate the corresponding structure, material, or acts for performing the entire claimed function(s) and to clearly link the structure, material, or acts to the function (see Claim Interpretation). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.
Claims 1 – 5, 9 – 21 and 25 - 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Claim 25 is rejected in the alternative to being directed to signals per se.

Independent claim 1 recites a statutory category (i.e. a process) method for modeling a driveline, the driveline comprising a plurality of components, the method comprising the steps of: b) creating a tribology model of the driveline from the parametric description; c) calculating one or more traction coefficients for one or more components of the driveline using the tribology model; and d) calculating a performance metric of the drive line, where the calculation is based on the parametric description and the one or more traction coefficients.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “creating” and “calculating” amounts to numerical modeling actions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: that the method is computer-implemented; and a) receiving a parametric description of the driveline.  The “computer-implemented” is recited at a high-level of generality such that it amounts to, in part, no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “creating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “computer-implemented” amounts to, in part, no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the recited “code means for” amounts to, in part, no more than mere instructions to apply the judicial exception using generic computer components.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2, 14 and 21 recite(s) the same statutory category as the parent claim(s), and further recite(s): running a dynamic model using data from the parametric description in order to determine dynamic-data in claim 2; determining a lubricant film thickness parameter by processing the dynamic-data and also the parametric description in claim 2; determining a lubrication regime based on the lubricant film thickness parameter in claim 2; identifying a traction model that is appropriate for the determined lubrication regime in claim 2; and processing the traction model, the parametric description and the dynamic-data to calculate at least a subset of the traction coefficients in claim 2; creating a structural model of the drive line from the parametric description in claim 14; determining a deflection of one or more components of the driveline based on the structural model in claim 14; calculating the performance metric of the drive line based on either or both of the one or more traction coefficients and the determined deflection of the one or more components in claim 14; building and running an analytical model of the bearing based on the parametric description to determine a bearing skidding map in claim 21; identifying operating points across the bearing's operating range based on the skidding map in claim 21; calculating one or more traction coefficients for one or more components of the drive line using the tribology model for the identified operating points, and also based on one or both of a temperature distribution and dynamic-data in claim 21; calculating a temperature distribution based on the parametric description of the drive line, and one or both of the traction coefficients and the dynamic-data in claim 21; calculating the dynamic-data based on the parametric description of the driveline, and one or both of the temperature distribution and the traction coefficients in claim 21; calculating a bearing skidding performance metric of the driveline based on any or all of the parametric description, the one or more traction coefficients, the dynamic-data, and the temperature distribution in claim 21.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “running”, “determining a lubricant film thickness parameter”, “processing”, “creating”, “calculating”, “building and running” amounts to numerical modeling actions.  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “determining a lubrication regime”, “identifying” and “determining a deflection” amounts to numerically-based analysis and/or decisions recited at a high-level of generality (i.e. observing the lubricant film thickness and deciding a specific traction model to use therefrom).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 3 – 5, 9 – 13 and 15 - 17 recite(s) the same statutory category as the parent claim(s), and further recite(s): calculating the performance metric comprises building a performance-metric-model in claim 3; creating the tribology model and building the performance-metric-model such that they have a common structure in claim 3; comparing the performance metric with one or more loop-end-conditions in claim 4; if the one or more loop-end-conditions are not satisfied, then: updating the parametric description based on the performance metric in claim 4; creating a thermal model of the driveline from the parametric description in claim 5; calculating a temperature distribution for one or more components of the drive line using the thermal model in claim 5; calculating the performance metric of the driveline based on either or both of the temperature distribution and the one or more traction coefficients in claim 5; creating an efficiency model of the driveline from the parametric description in claim 9; calculating an efficiency metric using the efficiency model in claim 9; calculating the performance metric of the driveline based on either or both of the efficiency metric and the one or more traction coefficients in claim 9; creating the efficiency model of the driveline from the parametric description and also based on the one or more traction coefficients in claim 10; creating a thermal model of the driveline from the parametric description in claim 11; calculating a temperature distribution for one or more components of the drive line using the thermal model in claim 11; calculating the performance metric of the drive line based on either or both of the temperature distribution and the one or more traction coefficients in claim 11; creating the thermal model of the drive line from the parametric description and also based on the one or more traction coefficients and/ or the efficiency metric in claim 12; creating the efficiency model of the driveline from the parametric description and also based on the temperature distribution for one or more components of the driveline in claim 13; creating the tribology model of the driveline from the parametric description and also based on the determined deflection of the one or more components in claim 15; creating a thermal model of the driveline from the parametric description in claim 16; calculating a temperature distribution for one or more components of the driveline using the thermal model in claim 16; optionally, calculating the performance metric of the driveline also based on the temperature distribution in claim 16; creating the structural model of the driveline from the parametric description and also based on the temperature distribution in claim 17; creating an efficiency model of the driveline from the parametric description in claim 18; calculating an efficiency metric using the efficiency model in claim 18; optionally, calculating the performance metric of the driveline also based on the efficiency metric in claim 18; creating the efficiency model of the driveline also based on one or more of: the temperature distribution, the traction coefficients, and the determined deflection of the one or more components in claim 19; wherein the driveline comprises at least one bearing in claim 20 and 21; calculating one or more traction coefficients for one or more components of the drive line using the tribology model, and also based on one or both of a temperature distribution and dynamic-data in claim 20; calculating a temperature distribution based on the parametric description of the driveline, and one or both of the traction coefficients and the dynamic-data in claim 20; calculating the dynamic-data based on the parametric description of the driveline, and one or both of the temperature distribution and the traction coefficients in claim 20;  calculating a bearing skidding performance metric of the driveline based on any or all of the parametric description, the one or more traction coefficients, the dynamic-data, and the temperature distribution in claim 20.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “calculating” and “creating” amounts to numerical modeling actions.  For example, the “comparing” and “updating” amount to modifying a numerical model based on a mathematical condition.  For example, the “wherein the driveline comprises at least one bearing” further limits the modeled driveline without changing its mathematical character.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Independent claim 25 (i.e. different statutory category from claim 1) recites, in part, a statutory category (i.e. a manufacture) computer readable product for computer aided engineering design of a driveline for implementing the steps of the method according to claim 1.  As discussed in claim 1, the recited method steps, alone or in combination, amount to steps that, under their broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a) receiving a parametric description of the driveline in claim 1; and the product comprising code means for implementing the steps.  The “receiving” amounts to insignificant data gathering as discussed in claim 1.  The “code means for” invokes 112(f) and covers, in part, no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see Claim Interpretation) (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receiving” amounts to insignificant data gathering.  Further, the recited “code means for” amounts to, in part, no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Independent claim 26 (i.e. different statutory category from claim 1) recites a statutory category (i.e. a machine) computer system for computer-aided engineering design of a driveline for implementing the steps of the method according to claim 1.  As discussed in claim 1, the recited method steps, alone or in combination, amount to steps that, under their broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a) receiving a parametric description of the driveline in claim 1; and the system comprising means designed for implementing the steps.  The “receiving” amounts to insignificant data gathering as discussed in claim 1.  The “means designed for” invokes 112(f) and amounts to, in part, no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see Claim Interpretation) (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receiving” amounts to insignificant data gathering.  Further, the recited “means designed for” amounts to, in part, no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 14 – 15 and 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takari et al. “On the Influence of Traction Coefficient on the Cage Angular Velocity in Roller Bearings” (henceforth “Takari”) in view of Youtube.com “Bearing Design, Analysis and Optimisation in CONCEPT and RomaxDESIGNER” (henceforth “Romax (Youtube, Bearing)”.  Takari and Romax (Youtube, Bearing) are analogous art because they solve the same problem of simulating one or more driveline components, and because they are in the same field of driveline simulation.

With regard to claim 1, Takari teaches a computer-implemented method for modelling a plurality of components, the method comprising the steps of: (Takari Page 795, Left “This section briefly describes the fundamental concepts of the dynamic model employed in the computer program developed in the present study to simulate the dynamic behavior of rolling element bearings”)
receiving a parametric description of the plurality of components; (Takari Page 794 and Figure 1 various parameters are used to describe the roller bearing and inner raceway)
creating a tribology model of the driveline from the parametric description; calculating one or more traction coefficients for one or more components of the driveline using the tribology model; and (Takari Page 794 and 797 – 798 the traction model depends on various parameters (e.g. Elastic modulus and others) (create tribology model from parametric description), and Figure 2 traction coefficient is from traction model (calculate traction coefficients using tribology model) 
    PNG
    media_image1.png
    522
    683
    media_image1.png
    Greyscale
)
calculating a performance metric of the drive line, where the calculation is based on the parametric description and the one or more traction coefficients. (Takari Figure 11 – 13 wear rates vs time and load are computed based dynamic simulation comprising a traction coefficient)

	Takari does not appear to explicitly disclose that the method is for modeling a driveline, the driveline comprising a plurality of components; and that the parametric description is of the driveline.

	However Romax (Youtube, Bearing) teaches:
a computer-implemented method for modelling a driveline, the driveline comprising a plurality of components, the method comprising the steps of: (a) receiving a parametric description of the driveline (Romax (Youtube, Bearing) 4:40 interactive software for modeling planetary carrier bearings (for modeling a driveline) 
    PNG
    media_image2.png
    775
    1321
    media_image2.png
    Greyscale
, and 1:33 bearings can be explicitly designed using minimum/maximum parameter values (receiving a parametric description) 
    PNG
    media_image3.png
    870
    1289
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of modeling cylindrical roller bearing disclosed by Takari with the interactive modeling/analysis software for driveline components disclosed by Romax (Youtube, Bearing).  One of ordinary skill in the art would have been motivated to make this modification in order to analyze a desired driveline design (Romax (Youtube, Bearing) 0:36 “Perform early stage analysis of stiffness bearings, including reported loads and speeds” and 0:54 “View 3D bearing loads on the gearbox or shafts; use these predicted loads to assist with housing design at an early stage”)

With regard to claim 25, Takari in view of Romax (Youtube, Bearing) teaches a computer readable product for computer aided engineering design of a driveline, the product comprising code means for implementing the steps of the method according to Claim 1. (see 112(f) invocation and related 112(b) rejection, the related structure is interpreted as any possible structures for the prior art search)

With regard to claim 26, Takari in view of Romax (Youtube, Bearing) teaches a computer system for computer-aided engineering design of a driveline, the system comprising means designed for implementing the steps of the method according to Claim 1. (see 112(f) invocation and related 112(b) rejection, the related structure is interpreted as any possible structures for the prior art search)

With regard to claim 3, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 1, and further teaches:
calculating the performance metric comprises building a performance-metric-model, and (Takari Page 800, Left cage wear rate is computed using a formula (performance metric model) 
    PNG
    media_image4.png
    257
    460
    media_image4.png
    Greyscale
)
wherein the method further comprises:
creating the tribology model and building the performance-metric-model such that they have a common structure. (Takari Page 800, Left the wear rate is based on the contact between the cage and the bearings, where the traction model is used to model same contact points (such that they have a common structure))

With regard to claim 14, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 1, and further teaches:
creating a structural model of the drive line from the parametric description; determining a deflection of one or more components of the driveline based on the structural model; and (Takari Figure 2 and Page 795 the normal loads are computed in a dynamic model from a calculated deflection “The program proceeds to calculate the deflection of the two elements in contact using the relative position vector of the elements (see vector rb in Fig. 1). Subsequently, an appropriate load-deflection relation is employed in order to calculate the normal contact force between the elements.” 
    PNG
    media_image5.png
    187
    469
    media_image5.png
    Greyscale
)
calculating the performance metric of the drive line based on either or both of the one or more traction coefficients and the determined deflection of the one or more components. (Takari Figure 11 – 13 wear rates vs time and load are computed based dynamic simulation comprising a traction coefficient and taking into account the element deflections in contact)

With regard to claim 15, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 14, and further teaches:
creating the tribology model of the driveline from the parametric description and also based on the determined deflection of the one or more components. (Takari Page 795, Right the normal displacement (based on determined deflection) are related to the normal contact forces (creating the tribology model based on deflection))

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takari in view of Romax (Youtube, Bearing), and further in view of Jain, S. “Skidding and Fault Detection in the Bearings of Wind-Turbine Gearboxes” (henceforth “Jain (Thesis)”).  Takari, Romax (Youtube, Bearing) and Jain (Thesis) are analogous art because they solve the same problem of simulating one or more driveline components, and because they are in the same field of driveline simulation.

With regard to claim 2, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 1, and further teaches wherein creating a tribology model comprises:
running a dynamic model using data from the parametric description in order to determine dynamic-data; (Takari Abstract simulated dynamic model results are generated “Comparison of the simulation results those of published experimental to measurements reveals that the dynamic model with an appropriate viscoelastic rheological model is capable of realistically predicting the dynamic response of rolling elements under various operating conditions”)
determining a lubricant film thickness parameter by processing the dynamic-data and also the parametric description; (Takari Page 797, Right lubricant film thickness is based on rolling velocity “Computations of the traction coefficient require one to first determine the EHL film thickness by considering the lubricant properties calculated at the operating conditions associated with the inlet of the contact area” 
    PNG
    media_image6.png
    237
    460
    media_image6.png
    Greyscale
, and Figure 2 the velocities are computed using the dynamic model (by processing the dynamic-data and parameter description)
identifying a traction model; processing the traction model, the parametric description and the dynamic-data to calculate at least a subset of the traction coefficients. (Takari Figure 2 and Page 797, Left a traction model is utilized to compute traction coefficient for the plurality of bearings in a dynamic model)

Takari in view of Romax (Youtube, Bearing) does not appear to explicitly disclose: determining a lubrication regime based on the lubricant film thickness parameter; identifying the traction model that is appropriate for the determined lubrication regime.

	However Jain (Thesis) teaches:
determining a lubrication regime based on a lubricant film thickness parameter; (Jain (Thesis) Figure 2.8 and Page 20 “Evans and Johnson find four regimes and their appropriate constitutive equations describing lubricant traction behaviour in EHD contacts. These regimes are: Newtonian, Eyring, Viscoelastic and Elastic-plastic (in increasing order of pressure)” 
    PNG
    media_image7.png
    113
    708
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    371
    620
    media_image8.png
    Greyscale
)
identifying a traction model that is appropriate for the determined lubrication regime (Jain (Thesis) Figure 2.8 and Page 20 “Evans and Johnson find four regimes and their appropriate constitutive equations describing lubricant traction behaviour in EHD contacts. These regimes are: Newtonian, Eyring, Viscoelastic and Elastic-plastic (in increasing order of pressure)” 
    PNG
    media_image7.png
    113
    708
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    371
    620
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    159
    549
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing) with the steps of identifying a traction model based on a lubrication thickness parameter disclosed by Jain (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to analyze a desired driveline component (Jain (Thesis) Abstract “We develop a dynamic model to analyse the skidding behaviour of angular-contact ball-bearings under axial and radial loads and time-varying speeds.”)

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takari in view of Romax (Youtube, Bearing), and further in view of Renner, G. “Genetic Algorithms in Computer-Aided Design” (henceforth “Renner”).  Takari, Romax (Youtube, Bearing) and Renner are analogous art because they solve the same problem of simulating one or more driveline components, and because they are in the same field of driveline simulation.

With regard to claim 4, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 1, and further teaches:
performing parametric design studies (Takari Page 793, Right the performance metric can be used in parametric design studies, where one of ordinary skill in the art would be motivated to perform studies by modifying parameter values “Due to the cumbersome calculations of a fully dynamic model, some researchers have presented simplified dynamic models in order to make analytical solutions more cost effective and to make parametric design studies practical”)

Takari in view of Romax (Youtube, Bearing) does not appear to explicitly disclose: comparing the performance metric with one or more loop-end-conditions; and if the one or more loop-end-conditions are not satisfied, then: updating the parametric description based on the performance metric.

	However Renner teaches:
comparing a performance metric with one or more loop-end-conditions; and if the one or more loop-end-conditions are not satisfied, then: updating a parametric description based on the performance metric. (Renner Page 692, Right an iterative genetic optimization is terminated when an acceptable desired solution is found (a loop-end-condition), and continuing otherwise (updating a parametric description if loop-end-condition not satisfied), where the new population omits the least fit individuals from with new solutions are generated (updating the parametric description based on the performance metric) “The termination criterion usually allows at most some predefined number of generations and checks whether an acceptable solution has been found … New population is created by extending the current population with the new individuals and then omitting the least fit individuals”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing), with the computed-aided parametric design optimization disclosed by Renner.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Renner Abstract “In addition to parameter optimization, genetic algorithms are also suggested for solving problems in creative design, such as combining components in a novel, creative way”)

Claims 5, 9 – 13 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takari in view of Romax (Youtube, Bearing), and further in view of Yan et al. “Thermal-deformation coupling in thermal network for transient analysis of spindle-bearing system” (henceforth “Yan”).  Takari, Romax (Youtube, Bearing) and Yan are analogous art because they solve the same problem of simulating one or more driveline components, and because they are in the same field of driveline simulation.

With regard to claim 5, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 1, and further teaches:
calculating the performance metric of the driveline based on either or both of the temperature distribution and the one or more traction coefficients (Takari Page 798 traction coefficients explicitly depend on temperature (based on a temperature distribution traction coefficients) “Employed in the present study is an approach for estimating the traction coefficient using the viscoelastic mode ls that requires less numerical complexity and lower computational time for dynamic analyses … It is assumed in this method that the effective values of the viscosity, shear modulus, and critical shear stress are functions of the operating temperature ( 7) and Hertzian contact pressure (p)”)

	Takari in view of Romax (Youtube, Bearing) does not appear to explicitly disclose: creating a thermal model of the driveline from the parametric description; calculating a temperature distribution for one or more components of the drive line using the thermal model; and that the temperature distribution used for calculating the performance metric comes from the thermal model.

	However Yan teaches:
creating a thermal model of a driveline from a parametric description; (Yan Figure 5 nodes are placed through a spindle-bearing system 
    PNG
    media_image10.png
    167
    630
    media_image10.png
    Greyscale
)
calculating a temperature distribution for one or more components of the driveline using the thermal model; (Yan Figure 6 and Page 7, Left temperatures are computed in the system “Then the transient equations were solved and thus the temperature distribution was obtained” 
    PNG
    media_image11.png
    566
    653
    media_image11.png
    Greyscale
)
using the calculating temperature distribution for design and optimization (Yan Page 1, Left “Transient thermal analysis and temperature rise monitoring for spindle-bearing system, especially high precise system, is crucial in the design and optimization stage.”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing) with the thermal model of a spindle-bearing system disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Renner Page 1, Left 1, Left “Transient thermal analysis and temperature rise monitoring for spindle-bearing system, especially high precise system, is crucial in the design and optimization stage.”)

With regard to claim 9, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 1, and further teaches:
calculating an efficiency metric using an efficiency model; (Takari Page 794, Left lubricant viscosity is directly affected by shear heating (calculating an efficiency metric) and affects the traction coefficient “Additional complexities arise because of the coupling of the slip velocity with the shear heating between the contacting surfaces. These effects can alter the lubricant rheological properties, which in turn can change the rotational acceleration of the bearing elements. This can directly affect the resultant collisions between the rollers and the cage”, and Page 797, Right the shear heating can be modeled (using an efficiency model) “Evans and Johnson (25)) to predict the nonlinear relationship between the shear stress and shear strain rate in EHL contacts by considering viscoelasticity, limiting shear stress, shear thinning, and shear heating”)
calculating the performance metric of the driveline based on either or both of the efficiency metric and the one or more traction coefficients. (Takari Figure 11 – 13 wear rates vs time and load are computed based dynamic simulation comprising a traction coefficient (based on efficiency metric and traction coefficient))

Takari in view of Romax (Youtube, Bearing) does not appear to explicitly disclose: creating an efficiency model of the driveline from the parametric description; calculating an efficiency metric using the efficiency model.

	However Yan teaches:
creating an efficiency model of a driveline component from a parametric description; calculating an efficiency metric using the efficiency model (Yan Figure 6 the lubrication viscosity is transiently computed (creating an efficiency model) based on a parametric model of spindle bearing system)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing) with the thermal model of a spindle-bearing system disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Renner Page 1, Left 1, Left “Transient thermal analysis and temperature rise monitoring for spindle-bearing system, especially high precise system, is crucial in the design and optimization stage.”)

With regard to claim 10, Takari in view of Romax (Youtube, Bearing), and further in view of Yan teaches all the elements of the parent claim 9, and further teaches:
creating the efficiency model of the driveline from the parametric description and also based on the one or more traction coefficients. (Takari Page 794, Left lubricant viscosity is directly affected by shear heating and affects the traction coefficient “Additional complexities arise because of the coupling of the slip velocity with the shear heating between the contacting surfaces. These effects can alter the lubricant rheological properties, which in turn can change the rotational acceleration of the bearing elements.”, and Page 797, Right the shear heating can be modeled (using an efficiency model) using any desired model, such as taught by Yan (creating the efficiency model from the parametric description) “Evans and Johnson (25)) to predict the nonlinear relationship between the shear stress and shear strain rate in EHL contacts by considering viscoelasticity, limiting shear stress, shear thinning, and shear heating”)

With regard to claim 11, Takari in view of Romax (Youtube, Bearing), and further in view of Yan teaches all the elements of the parent claim 9, and further teaches:
calculating the performance metric of the drive line based on either or both of the temperature distribution and the one or more traction coefficients. (Takari Page 798 traction coefficients explicitly depend on temperature (based on a temperature distribution traction coefficients) “Employed in the present study is an approach for estimating the traction coefficient using the viscoelastic mode ls that requires less numerical complexity and lower computational time for dynamic analyses … It is assumed in this method that the effective values of the viscosity, shear modulus, and critical shear stress are functions of the operating temperature ( 7) and Hertzian contact pressure (p)”)
creating a thermal model of the driveline from the parametric description; (Yan Figure 5 nodes are placed through a spindle-bearing system (from the parametric description), and Figure 4 and Page 6, Right the frictional heat generated is generated from bearings as part of an overall set of thermal equations (thermal model based on frictional heat) “For heat transfer of a two-dimensional node in spindle system, suppose the frictional heat Qf of node O flows out to the adjacent nodes … Based on Eq. (43), thermal balance equations of the whole heat transfer system can be written in matrix form … the frictional heats {Q} are all from bearing nodes, which can be obtained by quasi-dynamic analysis. Heat sources of the other nodes are zero.” 
    PNG
    media_image12.png
    406
    439
    media_image12.png
    Greyscale
)
calculating a temperature distribution for one or more components of the drive line using the thermal model; (Yan Figure 6 and Page 7, Left temperatures are computed in the system “Then the transient equations were solved and thus the temperature distribution was obtained”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing) with the thermal model of a spindle-bearing system disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Renner Page 1, Left 1, Left “Transient thermal analysis and temperature rise monitoring for spindle-bearing system, especially high precise system, is crucial in the design and optimization stage.”)

With regard to claim 12, Takari in view of Romax (Youtube, Bearing), and further in view of Yan teaches all the elements of the parent claim 11, and further teaches:
creating the thermal model of the drive line from the parametric description and also based on the one or more traction coefficients and/ or the efficiency metric. (Takari Page 794, Left lubricant viscosity (the efficiency metric) affects the traction coefficient (based on traction coefficient), and is also directly affected by shear heating (based on frictional heat) “Additional complexities arise because of the coupling of the slip velocity with the shear heating between the contacting surfaces. These effects can alter the lubricant rheological properties, which in turn can change the rotational acceleration of the bearing elements.”, and Page 797, Left the shear heating occurs in the lubricant itself, which can be used as the frictional heat in the thermal model of Yan (creating the thermal model based on) “shear heating of the lubricant”)

With regard to claim 13, Takari in view of Romax (Youtube, Bearing), and further in view of Yan teaches all the elements of the parent claim 11, and further teaches:
creating the efficiency model of the driveline from the parametric description and also based on the temperature distribution for one or more components of the driveline. (Yan Figure 6 and Page 7, Left the viscosity and temperature distribution are transiently computed “Then the transient equations were solved and thus the temperature distribution was obtained”)

With regard to claim 16, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 14, and further teaches:
calculating the performance metric of the driveline also based on a temperature distribution. (Takari Figure 11 – 13 wear rates vs time and load are computed based dynamic simulation comprising a traction coefficient, where the traction coefficient directly depends on the local temperature (based on the temperature distribution))

Takari in view of Romax (Youtube, Bearing) does not appear to explicitly disclose: creating a thermal model of the driveline from the parametric description; and calculating a temperature distribution for one or more components of the driveline using the thermal model.

However Yan teaches:
creating a thermal model of a driveline from a parametric description; (Yan Figure 5 nodes are placed through a spindle-bearing system)
calculating a temperature distribution for one or more components of the driveline using the thermal model; (Yan Figure 6 and Page 7, Left temperatures are computed in the system “Then the transient equations were solved and thus the temperature distribution was obtained”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing) with the thermal model of a spindle-bearing system disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Renner Page 1, Left 1, Left “Transient thermal analysis and temperature rise monitoring for spindle-bearing system, especially high precise system, is crucial in the design and optimization stage.”)

With regard to claim 17, Takari in view of Romax (Youtube, Bearing), and further in view of Yan teaches all the elements of the parent claim 16, and further teaches:
creating the structural model of the driveline from the parametric description and also based on the temperature distribution. (Yan Page 3 – 4 the spindle inner/outer radii and bearings themselves have thermal deformations from heat, which can be added to the normal deflection taught by Takari due to the loading to produce predictable results “Substituting C1 and C2 into Eq. (7), one obtains the radial deformation of bearing inner ring at random radius r  … Then similarly, the radial deformation of outer ring and housing can be calculated by Eq. (7) … Then thermal deformation by frictional heat alters its preload, vice versa. Hence the interaction between preload and axial deformation should be calculated in spindle-bearing system transient thermal analysis.”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing) with the thermal model of a spindle-bearing system disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Renner Page 1, Left 1, Left “Transient thermal analysis and temperature rise monitoring for spindle-bearing system, especially high precise system, is crucial in the design and optimization stage.”)

With regard to claim 18, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 14, and further teaches:
calculating an efficiency metric using an efficiency model; (Takari Page 794, Left lubricant viscosity is directly affected by shear heating (calculating an efficiency metric) and affects the traction coefficient “Additional complexities arise because of the coupling of the slip velocity with the shear heating between the contacting surfaces. These effects can alter the lubricant rheological properties, which in turn can change the rotational acceleration of the bearing elements. This can directly affect the resultant collisions between the rollers and the cage”, and Page 797, Right the shear heating can be modeled (using an efficiency model) “Evans and Johnson (25)) to predict the nonlinear relationship between the shear stress and shear strain rate in EHL contacts by considering viscoelasticity, limiting shear stress, shear thinning, and shear heating”)
optionally, calculating the performance metric of the driveline also based on the efficiency metric. (Takari Figure 11 – 13 wear rates vs time and load are computed based dynamic simulation comprising a traction coefficient (based on efficiency metric and traction coefficient))

Takari in view of Romax (Youtube, Bearing) does not appear to explicitly disclose: creating an efficiency model of the driveline from the parametric description; and calculating an efficiency metric using the efficiency model;

However Yan teaches:
creating an efficiency model of a driveline component from a parametric description; calculating an efficiency metric using the efficiency model (Yan Figure 6 the lubrication viscosity is transiently computed (creating an efficiency model) based on a parametric model of spindle bearing system)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing) with the thermal model of a spindle-bearing system disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Renner Page 1, Left 1, Left “Transient thermal analysis and temperature rise monitoring for spindle-bearing system, especially high precise system, is crucial in the design and optimization stage.”)

With regard to claim 19, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 14, and does not appear to explicitly disclose: creating an efficiency model of the driveline also based on one or more of: the temperature distribution, the traction coefficients, and the determined deflection of the one or more components.

However Yan teaches:
creating an efficiency model of a driveline also based on one or more of: the temperature distribution, the traction coefficients, and the determined deflection of the one or more components. (Yan Figure 6 and Page 7, Left the viscosity and temperature distribution are transiently computed “Then the transient equations were solved and thus the temperature distribution was obtained”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing) with the thermal model of a spindle-bearing system disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Renner Page 1, Left 1, Left “Transient thermal analysis and temperature rise monitoring for spindle-bearing system, especially high precise system, is crucial in the design and optimization stage.”)

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takari in view of Romax (Youtube, Bearing), and further in view of Yan, and further in view of Jain (Thesis).  Takari, Romax (Youtube, Bearing), Yan and Jain (Thesis) are analogous art because they solve the same problem of simulating one or more driveline components, and because they are in the same field of driveline simulation.

With regard to claim 20, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 1, and further teaches:
wherein the driveline comprises at least one bearing, further comprising: (Romax (Youtube, Bearing) 4:40 shows roller bearings in a planet carrier as part of a driveline)
calculating one or more traction coefficients for one or more components of the drive line using the tribology model, and also based on one or both of a temperature distribution and dynamic-data; (Takari Figure 2 a traction model is used to compute traction coefficients in a dynamic model)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of modeling cylindrical roller bearing disclosed by Takari with the interactive modeling/analysis software for driveline components disclosed by Romax (Youtube, Bearing).  One of ordinary skill in the art would have been motivated to make this modification in order to analyze a desired driveline design (Romax (Youtube, Bearing) 0:36 “Perform early stage analysis of stiffness bearings, including reported loads and speeds” and 0:54 “View 3D bearing loads on the gearbox or shafts; use these predicted loads to assist with housing design at an early stage”)

	Takari in view of Romax (Youtube, Bearing) does not appear to explicitly disclose: calculating a temperature distribution based on a parametric description of the driveline, and one or both of the traction coefficients and the dynamic-data; and calculating the dynamic-data based on the parametric description of the driveline, and one or both of the temperature distribution and the traction coefficients.

	However Yan teaches:
calculating a temperature distribution based on a parametric description of a driveline, and one or both of a traction coefficients and dynamic-data; (Yan Figure 1 spindle-bearing system is described parametrically (based on a parametric description), and Page 6, Right the temperatures depend on frictional heat generated using quasi-dynamic analysis (based on dynamic data), where it is implicit that the frictional heat depends on the traction coefficients (based on traction coefficients) “the frictional heat source Qf can be calculated by bearing quasi-dynamic analysis”, and Figure 6 and Page 7, Left temperatures are computed in the system “Then the transient equations were solved and thus the temperature distribution was obtained” 
    PNG
    media_image11.png
    566
    653
    media_image11.png
    Greyscale
)
calculating the dynamic-data based on the parametric description of the driveline, and one or both of the temperature distribution and the traction coefficients; and (Yan Figure 6 a transient thermal analysis comprises computing rotation (calculating dynamic data) of the system (based on parametric description) from the computed temperatures and related frictional heat generated (based on temperature distribution), where the resulting friction from motion implicitly depends on the traction coefficients (based on the traction coefficients))
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing) with the thermal model of a spindle-bearing system disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Renner Page 1, Left 1, Left “Transient thermal analysis and temperature rise monitoring for spindle-bearing system, especially high precise system, is crucial in the design and optimization stage.”)

	Takari in view Romax (Youtube, Bearing), and further in view of Yan does not appear to explicitly disclose: calculating a bearing skidding performance metric of the driveline based on any or all of the parametric description, the one or more traction coefficients, the dynamic-data, and the temperature distribution.

	However Jain (Thesis) teaches:
calculating a bearing skidding performance metric of a driveline based on any or all of a parametric description, a one or more traction coefficients, a dynamic-data, and a temperature distribution. (Jain (Thesis) Figure 2.4 shows bearing fatigue-life limit which is upper bound on the load with an associated operating range (a bearing-skidding performance metric) 
    PNG
    media_image13.png
    191
    249
    media_image13.png
    Greyscale
, and Page 15 the analysis can be used in a parametric study (based on a parametric description) “a computer program developed by SKF Industries, to perform a parametric study … This work serves as a design guide for bearing selection and performance evaluation based on skidding.”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline with thermal modelling disclosed by Takari in view of Romax (Youtube, Bearing), and further in view of Yan with the bearing operating regions disclosed by Jain (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to analyze a desired driveline component (Jain (Thesis) Abstract “We develop a dynamic model to analyse the skidding behaviour of angular-contact ball-bearings under axial and radial loads and time-varying speeds.”)

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takari in view of Romax (Youtube, Bearing), and further in view of Jain (Thesis), and further in view of Yan.  Takari, Romax (Youtube, Bearing), Jain (Thesis) and Yan are analogous art because they solve the same problem of simulating one or more driveline components, and because they are in the same field of driveline simulation.

With regard to claim 21, Takari in view of Romax (Youtube, Bearing) teaches all the elements of the parent claim 1, and further teaches:
wherein the driveline comprises at least one bearing, the method further comprising: (Romax (Youtube, Bearing) 4:40 shows roller bearings in a planet carrier as part of a driveline)
identifying operating points across the bearing’s operating range; calculating one or more traction coefficients for one or more components of the drive line using the tribology model for operating points, and also based on one or both of a temperature distribution and dynamic-data; (Takari Figure 2 a traction model (using the tribology model) is used to compute traction coefficients in a dynamic model (based on dynamic data), and Page 795, Left a parametric analysis is performed over varying radial loads and speeds (identifying operating points across the bearing’s operating range) “Extensive simulations are carried out for a wide range of radial loads and speeds to investigate the effect of simplified traction curves and viscoelastic models on the rotational velocity of the cage and the numerical results are compared with the experimental results presented by Harris (22).”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of modeling cylindrical roller bearing disclosed by Takari with the interactive modeling/analysis software for driveline components disclosed by Romax (Youtube, Bearing).  One of ordinary skill in the art would have been motivated to make this modification in order to analyze a desired driveline design (Romax (Youtube, Bearing) 0:36 “Perform early stage analysis of stiffness bearings, including reported loads and speeds” and 0:54 “View 3D bearing loads on the gearbox or shafts; use these predicted loads to assist with housing design at an early stage”)

Takari in view of Romax (Youtube, Bearing) does not appear to explicitly disclose: building and running an analytical model of the bearing based on the parametric description to determine a bearing skidding map; identifying operating points across the bearing's operating range based on the skidding map; and that the calculated traction coefficients are for the identified operating points.

However Jain (Thesis) teaches:
building and running an analytical model of a bearing based on a parametric description to determine a bearing skidding map; identifying operating points across the bearing's operating range based on the skidding map; (Jain (Thesis) Page 15 the analysis can be used in a parametric study (based on a parametric description), and skidding maps based on radial loads are generated (operating points) “a computer program developed by SKF Industries, to perform a parametric study … This work serves as a design guide for bearing selection and performance evaluation based on skidding … They create the skidding maps for ball bearings operating under combined axial and radial loads using Hirano's skidding criterion. They later expand their model to evaluate thermal effects on skidding”, and Page 9 and Figure 2.4 any combination of axial load vs speed on the graph can be selected and further analyzed with predictable results (identifying operating points), and those which are above the minimum load are known not have skidding (across operating range based on skidding map) “A minimum load must be applied to a bearing in order to avoid skidding. The value of this minimum load increases with speed due to the increase in both the drag and the inertial forces with speed … Researchers have developed various analytical and numerical models of varying complexity to simulate rolling-element motion inside a bearing. These models can be split into two broad categories: quasi-static models and dynamic models”” 
    PNG
    media_image14.png
    208
    276
    media_image14.png
    Greyscale
)
calculating a bearing skidding performance metric of the driveline based on any or all of the parametric description, the one or more traction coefficients, the dynamic-data, and the temperature distribution. (Jain (Thesis) Page 15 the minimum load to avoid skidding is based on the geometry of the bearings (based on a parametric description), and the lubricant viscosity at the operating temperature (based on the temperature distribution) which implicitly affects the traction coefficients (based on the traction coefficients), and the inner-race speed (based on dynamic-data))
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline with thermal modelling disclosed by Takari in view of Romax (Youtube, Bearing), and further in view of Yan with the bearing operating regions disclosed by Jain (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to analyze a desired driveline component (Jain (Thesis) Abstract “We develop a dynamic model to analyse the skidding behaviour of angular-contact ball-bearings under axial and radial loads and time-varying speeds.”)

Takari in view of Romax (Youtube, Bearing), and further in view of Jain (Thesis) does not appear to explicitly disclose: calculating a temperature distribution based on a parametric description of the driveline, and one or both of the traction coefficients and the dynamic-data; and calculating the dynamic-data based on the parametric description of the driveline, and one or both of the temperature distribution and the traction coefficients.

	However Yan teaches:
calculating a temperature distribution based on a parametric description of a driveline, and one or both of the traction coefficients and dynamic-data; (Yan Figure 1 spindle-bearing system is described parametrically (based on a parametric description), and Page 6, Right the temperatures depend on frictional heat generated using quasi-dynamic analysis (based on dynamic data), where it is implicit that the frictional heat depends on the traction coefficients (based on traction coefficients) “the frictional heat source Qf can be calculated by bearing quasi-dynamic analysis”, and Figure 6 and Page 7, Left temperatures are computed in the system “Then the transient equations were solved and thus the temperature distribution was obtained” 
    PNG
    media_image11.png
    566
    653
    media_image11.png
    Greyscale
)
calculating the dynamic-data based on the parametric description of the driveline, and one or both of a temperature distribution and traction coefficients (Yan Figure 6 a transient thermal analysis comprises computing rotation (calculating dynamic data) of the system (based on parametric description) from the computed temperatures and related frictional heat generated (based on temperature distribution), where the resulting friction from motion implicitly depends on the traction coefficients (based on the traction coefficients))
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of interactive modeling/analysis of cylindrical roller bearing in a driveline disclosed by Takari in view of Romax (Youtube, Bearing), and further in view of Jain (Thesis) with the thermal model of a spindle-bearing system disclosed by Yan.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Renner Page 1, Left 1, Left “Transient thermal analysis and temperature rise monitoring for spindle-bearing system, especially high precise system, is crucial in the design and optimization stage.”)

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dama et al. “An efficient and accurate calculation of traction in elastohydrodynamic contacts” teaches traction coefficient is derived directly from ratio of the shear stress and the applied force 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148